Citation Nr: 0335255	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture of the right thumb, secondary to the service-
connected right wrist disability.  

2.  Entitlement to an increased evaluation for a right wrist 
disability, currently evaluated as 10 percent disabling.

3.  Whether a notice of disagreement was timely filed with 
respect to a February 1999 rating decision that denied 
service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The veteran, who had 
active service from May 1971 to May 1973, initiated this 
appeal and the case was forwarded to the Board for appellate 
review.  The Board returned the case to the RO for additional 
development in August 2000 and the case was subsequently 
returned to the Board for further appellate review.  
Thereafter, in August 2002, the Board undertook additional 
evidentiary development pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2003).  The requested development was 
accomplished, to the extent possible.  


REMAND

A preliminary review of the record discloses that, as noted 
above, the Board undertook additional development of this 
case in August 2002 pursuant to 38 C.F.R. § 19.9(a)(2), a 
regulation promulgated by VA to allow the Board to undertake 
"the action essential for a proper appellate decision" in 
lieu of remanding the case to the RO.  Pursuant to such 
development, the appellant was contacted for the purpose of 
identifying sources of treatment for his right hand and wrist 
in the past two years and to obtain medical records from the 
VA Medical Center (VAMC) in Battle Creek, Michigan.  A 
response to this inquiry from the appellant was received in 
November 2002 and the record shows that medical records dated 
through December 2002 were obtained from the Battle Creek-
VAMC as a result of the information he provided.  The Board 
also received additional private medical records from the 
Borgess Medical Center and a response from the Ann Arbor-VAMC 
indicating that this VA facility did not have any medical 
records pertaining to treatment provided to the appellant 
during the time period in question (1974 to present).  This 
VAMC advised that all inquires be directed to the Battle 
Creek facility, which as indicated above, was accomplished.

In addition to the above, the Board requested in its 
development letter of August 2002 that a VA compensation 
examination be scheduled to evaluate the appellant's right 
hand/wrist disability.  However, this examination was never 
scheduled due to a significant judicial ruling on the subject 
of Board-initiated development.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided May 1, 2003 
[invalidating portions of the Board's development 
regulations, specifically, sections 19.9(a)(2) and 
19.9(a)(2)(ii) of 38 C.F.R.].  The Federal Circuit held that 
38 C.F.R. § 19(a)(2) was inconsistent with 38 U.S.C. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration.  This 
decision reinforces previous rulings that stand for the 
proposition that a veteran is entitled to RO review of his 
case before appellate level review by the Board.  See e.g. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of this 
Federal Circuit decision, the Board must remand this case to 
schedule the appellant for an examination.

As directed by the Board in its prior remand of August 2000, 
the RO was instructed to provide the appellant the 
opportunity to express dissatisfaction with a determination 
that he did not file a timely Notice of Disagreement in 
response to that part of the February 1999 rating decision 
which denied service connection for PTSD.  This was 
accomplished by letter to the appellant dated in February 
2002, and the record shows that he promptly replied in March 
2002 that did indeed desire to contest this determination.  
The record also shows that the appellant filed a Notice of 
Disagreement on April 27, 2001 to an April 12, 2001 letter-
determination denying him entitlement to Vocational 
Rehabilitation benefits under Chapter 31.  However, the RO 
has not issued a Statement of the Case with respect to these 
issues.  Where a claimant has submitted a timely Notice of 
Disagreement with an adverse decision and the RO did not 
subsequently issue a Statement of the Case addressing the 
issue, the Board is required to remand the issue to the RO 
for issuance of a Statement of the Case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Lastly, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under the laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.  

Unfortunately, the VCAA was enacted during the pendency of 
this appeal and the veteran's claims were not adjudicated by 
the RO under the VCAA.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the failure by the 
BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA would 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  In this case, the record 
contains no document that informs the veteran of the 
information or evidence necessary to substantiate a claim, as 
well as which evidence the VA would seek to provide and which 
evidence the claimant is to provide.  The Court has indicated 
that such specific notice is required to comply with the 
VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Given the guidance from the Court, this procedural error must 
be addressed prior to final appellate review.  

While in theory the Board has the authority to consider law 
not considered by the RO, a decision from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a portion of the VA regulation the Board utilized 
to notify a claimant of the VCAA pursuant to 38 U.S.C.A. 
§ 5103.  See Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that 
case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii) which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b), 
which provided a claimant one year to submit evidence.  
Therefore, at this point in time, the Board cannot provide 
notice to the appellant of the provisions of the VCAA.  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America, Inc. v. 
Secretary of Veterans Affairs, 345 F.3d. 1334 (Fed. Cir. 
2003) the Federal Circuit invalidated the 30 day response 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  This decision will likely have 
bearing on the notice provided to the veteran concerning the 
VCAA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claims under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claims.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Paralyzed Veterans of America, v. 
Secretary of Veterans Affairs, 345 F. 3d 
1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A and any 
other applicable legal precedent.  

2.  The veteran should be afforded 
orthopedic and neurological examinations 
of his right wrist and hand to ascertain 
the nature, severity and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and the examiner 
should report all subjective complaints 
and objective findings in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, offer comments and 
opinions as to whether any neuropathy, 
carpal tunnel syndrome, or other 
neurological impairment is due to the 
residuals of the service-connected right 
wrist fracture.  In addition, the 
examiner should provide an opinion as to 
whether any current right thumb 
disability is causally or etiologically 
due to the service-connected right wrist 
disability.  It is further requested that 
the examiner fully describe the symptoms 
and level of disability attributable to 
the service-connected right wrist.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  The RO should issue a Statement of 
the Case with respect to the issues of 
whether a Notice of Disagreement was 
timely filed with respect to a February 
1999 rating decision that denied service 
connection for PTSD and entitlement to 
vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, 
United States Code.  The veteran is 
advised that should he desire to continue 
his appeal with respect to these issues 
he must file a timely Substantive Appeal 
in order for the Board to consider these 
issues.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

